LANKFORD, Judge,
Dissenting.
¶ 19 I respectfully dissent. Under the circumstances of this case, the referable act was the adoption of the ordinance, not the city council’s earlier action. As a result, the petition was timely.
¶ 20 By statute, a petition for referendum from municipal action must be filed within 30 days of the adoption of the ordinance or resolution. A.R.S. § 19-142(A). At the time of filing an application, see section 19-111 (Supp.1998), the applicant must submit to the clerk a “full and correct copy of the ordinance or resolution in the form as finally adopted.” A.R.S. § 19-142(C). If a copy of the ordinance or resolution is not available at this time, the 30-day period for filing a petition is extended until it is available. Id. The purpose of this requirement is, in part, to identify the written material to be supplied to the voters. See A.R.S. § 19-123(A)(1).
¶ 21 By statute, the city council’s minutes may also be attached:
[T]he measure to be attached to the petition ... means the adopted ordinance or resolution or, in the absence of a written ordinance or resolution, that portion of the minutes of the legislative body that reflects the action taken by that body when adopting the measure. In the case of zoning measures the measure shall also include a legal description of the property and any amendments made to the ordinance by the legislative body.
A.R.S. § 19-121(E). See also Simpson v. Committee Against Unconstitutional Takings, L.L.C., 193 Ariz. 391, 972 P.2d 1027 (App.1998).
¶ 22 In this case, it was not possible for the “measure” to be attached in the form of minutes. That is simply because the minutes did not accurately and fully reflect the action actually taken by the city council.
¶ 23 Although adoption of the zoning ordinance is often only a mere formality, in this case the ordinance differed from the action earlier taken. Only the ordinance fully and correctly reflected the legislative act. Thus, the time to file the petition did not commence until the ordinance was adopted, and accordingly the petition was timely filed.
¶ 24 The minutes do not suffice. First, they incorrectly reflected that “stipulations A-F as outlined in the Staff report” were adopted as part of the rezoning. In fact, it appears that there were no staff stipulations. The document that contains provisions A-F is a proposal by the developer.
¶ 25 Even if this error could be overlooked, the written stipulations and the minutes conflict. Thus, it is not possible for the minutes to have correctly reflected the action taken. For example, the stipulations provide a density limit of 130 units; the minutes indicate that the limit is 126 units. To make matters worse, the minutes and the ordinance also conflict. The minutes indicate that the developer would pave surrounding streets; the ordinance only that it would pave half streets. The minutes refer to the developer’s promise to pay for water and sewer service connections; the ordinance contains no such stipulation. The minutes stipulate that the developer pave streets within the subdivision; the ordinance is silent on that matter.
¶ 26 The time to file a referendum application does not start until the petitioner can provide a copy of the legislative act that is challenged. This is a point emphasized by our supreme court in Pioneer Trust, 168 Ariz. at 61, 811 P.2d at 22. In that case, the court noted that a full and correct copy of the *143minutes was not available at the time alleged by the property owner. 168 Ariz. at 68, 811 P.2d at 29. A transcript of the meeting would not suffice, in part because “the first twenty-four conditions of the rezoning were not even verbally recited at the ... meeting. Thus, the Challengers also would have had to obtain a staff report that contained the first twenty-four conditions.” Id. at 69, 811 P.2d at 30. The time to file did not start until the city clerk could provide a “full and correct copy” of the minutes. Id. at 68, 811 P.2d at 29. Similarly, in Cottonwood Dev. v. Foothills Area Coalition, 134 Ariz. 46, 50, 653 P.2d 694, 698 (1982), the court said: “The ‘precise language’ of the particular resolution is the measure to be referred.”
¶27 The majority rejects the idea that these differences prevented the earlier action from constituting the referable act. Relying on Sherrill v. City of Peoria, it concludes that it was not necessary that the stipulations be attached. 189 Ariz. at 537, 943 P.2d at 1215. For several reasons, I cannot agree with the majority’s position.
¶28 First, Sherrill is both factually and legally distinguishable. Sherrill involved a report referred to in the ordinance. This case involves stipulations that were part of the legislative act itself. The stipulations were incorporated by reference in the minutes and were part of the ordinance.
¶ 29 Second, the majority’s approach is 180 degrees from that adopted by the supreme court in Sherrill and other cases. The majority proposes to reject the attempt to refer the zoning measure. In contrast, the supreme court has consistently emphasized the importance of the referendum power and sought to avoid its frustration by confusing technicalities. Sherrill upheld a referendum; it did not bar it. It reached the same result in Pioneer Trust. The court’s comment in the latter case is instructive: “[Referendum] is a case of legislative review by the people, an action that the Arizona Constitution and statutes strongly encourage.” 168 Ariz. at 66, 811 P.2d at 27. The policy of the courts is to permit rather than frustrate this power — as it should be.
¶ 30 The majority also argues that because the material stipulations were covered in the minutes, the minutes suffice. This overlooks the inconsistency among the stipulations, minutes and ordinance that is detailed above. The predicament for petitioners is that they cannot comply with the statutory requirement that a “full and correct copy” of the measure be provided with a copy of minutes that conflict with the ordinance, which is the definitive legislative act. In short, the rule I would uphold is that the minutes do not suffice when they are inaccurate and incomplete.
1131 In my view, the majority’s position also conflicts with the stated policy of our supreme court favoring “a bright-line rule easily ascertainable by all interested parties.” Id. In the present situation, the bright-line should be this: Earlier action by a municipal legislative body is not referable when the minutes fail to fully and accurately reflect its action. That is, when the ordinance actually rezoning the property differs from the minutes, the ordinance is the referable act.
¶ 32 The majority’s position creates a substantial hurdle for the expression of the popular will. By requiring that the referendum process be commenced before the exact nature of the municipality’s action is known, the majority requires that electors decide whether to support referendum even before the act to be referred can be precisely ascertained. As the majority itself concedes, it supports a “heads we win, tails you lose” interpretation of the law.
¶ 33 I recognize that in Pioneer Trust, our supreme court was concerned that difficulties would be created if enactment of the ordinance were the referable act. Id. The court feared that challengers would be forced “to make repeated cheeks to determine whether the Board has enacted the final zoning ordinance.” Id. However, my approach does not create that problem. Assuming that Pioneer Trust means that the initial act evidenced only by minutes is referable, see Simpson, 193 Ariz. at 394, 972 P.2d at 1030,1 that would still be the case when the minutes and ordinance are consistent. However, the challengers would not be held to a deadline *144fixed by the initial act in those instances in which the later enacted ordinance differed. That lessens the burden upon challengers rather than increases it, and supports the referendum power rather than frustrates it.
¶ 34 The majority also contends that its interpretation upholds the rule of strict compliance. On the contrary, my interpretation requires strict compliance with the requirement that an accurate copy of the measure be available. In my view, it is the majority which takes liberty with this requirement by recognizing inaccurate and incomplete minutes as sufficient.
¶35 I do not find other Arizona cases particularly enlightening. Wennerstrom v. City of Mesa, for example, held that a bond election was the act that authorized a street improvement project; subsequent municipal resolutions regarding the project were administrative and not thus not referable because they carried out the previous legislative authorization. 169 Ariz. at 491, 821 P.2d at 152.
¶ 36 Accordingly, the trial court erred in granting summary judgment to Appellee Grosvernor in its special action to bar the referendum. I would reverse that judgment and allow the people to express their will.

. To the extent that Simpson stands for the proposition that even when an ordinance omits zoning stipulations contained in the minutes it nevertheless constitutes the referable act, I disagree. *144The electors are entitled to exercise their rights based on full knowledge of the challenged legislative action,